


Exhibit 10.7

 

FORM OF IAC/INTERACTIVECORP RESTRICTED STOCK UNIT AGREEMENT

 

THIS AGREEMENT, dated as of the award date (the “Award Date”) designated on the
Summary of Award referenced below, between IAC/InterActiveCorp, a Delaware
corporation (the “Corporation”), and the employee of the Corporation or one of
its businesses (the “Employee”) designated as receiving an award of restricted
stock units (the “Restricted Stock Units”) by the Compensation/Benefits
Committee of the Board of Directors of the Corporation (or such other Committee
as the Board may from time to time designate) (the “Committee”).

 

All capitalized terms used herein, to the extent not defined, shall have the
meanings set forth in the Corporation’s 2005 Stock and Annual Incentive Plan
(the “Plan”).

 


1.                                      AWARD AND VESTING OF RESTRICTED STOCK
UNITS


 

(a)                                  Subject to the provisions of this Agreement
and to the provisions of the Plan, the Corporation hereby grants Restricted
Stock Units to the Employee pursuant to Section 7 of the Plan.  Reference is
made to the “Summary of Award” that can be found on the Smith Barney Benefit
Access System at www.benefitaccess.com.  Your Summary of Award, which sets forth
the number of Restricted Stock Units granted to you by the Corporation and the
Award Date (among other information), is hereby incorporated by reference into,
and shall be read as part and parcel of, this Agreement.

 

(b)                                 Subject to the terms and conditions of this
Agreement, the provisions of the Plan [and subject to the satisfaction of
performance goals approved by the Committee on [DATE]], the Restricted Stock
Units shall vest and no longer be subject to any restriction (such period during
which restrictions apply is the “Restriction Period”):

 

Vesting Date

 

Percentage of Total Award Vesting

 

On the first anniversary of the Award Date

 

20

%

 

On the second anniversary of the Award Date

 

20

%

 

On the third anniversary of the Award Date

 

20

%

 

On the fourth anniversary of the Award Date

 

20

%

 

On the fifth anniversary of the Award Date

 

20

%

 

 

(c)                                  Notwithstanding the provisions of Paragraph
1(b), in the event the Employee incurs a Termination of Employment by the
Corporation for Cause, or the Employee voluntarily incurs a Termination of
Employment within two (2) years after any event or circumstance that would have
been grounds for a Termination of Employment for Cause, the Employee’s
Restricted Stock Units (whether or not vested) shall be forfeited and canceled
in their entirety upon such Termination of Employment, and the Corporation may
cause the Employee, immediately upon notice from the Corporation, either to
return the shares or cash issued upon

 

--------------------------------------------------------------------------------


 

settlement of Restricted Stock Units which vested during the two-year period
after the events or circumstances giving rise to or constituting grounds for
such Termination of Employment for Cause or to pay to the Corporation an amount
equal to the aggregate amount, if any, that the Employee had previously realized
in respect of any and all shares issued upon settlement of Restricted Stock
Units which vested during the two-year period after the events or circumstances
giving rise to or constituting grounds for such Termination of Employment for
Cause (i.e., the value of the Restricted Stock Units upon vesting), in each case
including any dividend equivalents or other distributions received in respect of
any such Restricted Stock Units.

 

(d)                                 In the event the Employee incurs a
Termination of Employment during the Restriction Period for any reason other
than as set forth in Paragraph 1(c), all remaining unvested Restricted Stock
Units shall be forfeited by the Employee and canceled in their entirety
effective immediately upon such termination.

 

(e)                                  For purposes of this Agreement, employment
with the Corporation shall include employment with the Corporation’s Affiliates
(excluding Expedia, Inc. and its subsidiaries) and its successors.  Nothing in
this Agreement or the Plan shall confer upon the Employee any right to continue
in the employ of the Corporation or any of its Affiliates or interfere in any
way with the right of the Corporation or any such Affiliates to terminate the
Employee’s employment at any time.

 


2.                                      SETTLEMENT OF UNITS


 

As soon as practicable after any Restricted Stock Units have vested and are no
longer subject to the Restriction Period (or at such later date specified by the
Committee or in accordance with the election of the Employee, if the Committee
so permits), such Restricted Stock Units shall be settled.  Subject to Paragraph
8 (pertaining to the withholding of taxes), for each Restricted Stock Unit
settled pursuant to this Section 2, the Corporation shall (i) if the Employee is
employed within the United States, issue one share of Common Stock for each
Restricted Stock Unit vesting at such time and cause to be delivered to the
Employee one or more unlegended, freely-transferable stock certificates in
respect of such shares issued upon settlement of the vesting Restricted Stock
Units or (ii) if the Employee is employed outside the United States, pay, or
cause to be paid, to the Employee an amount of cash equal to the Fair Market
Value of one share of Common Stock for each Restricted Stock Unit vesting at
such time.  Notwithstanding the foregoing, the Corporation shall be entitled to
hold the shares or cash issuable upon settlement of Restricted Stock Units that
have vested until the Corporation or the agent selected by the Corporation to
manage the Plan under which the Restricted Stock Units have been issued (the
“Agent”) shall have received from the Employee a duly executed Form W-9 or W-8,
as applicable.

 


3.                                      NON-TRANSFERABILITY OF THE RESTRICTED
STOCK UNITS


 

During the Restriction Period and until such time as the Restricted Stock Units
are ultimately settled as provided in Paragraph 2 above, the Restricted Stock
Units shall not be transferable by the Employee by means of sale, assignment,
exchange, encumbrance, pledge, hedge or otherwise.

 

2

--------------------------------------------------------------------------------


 

4.                                      Rights as a Stockholder

 

Except as otherwise specifically provided in this Agreement, during the
Restriction Period the Employee shall not be entitled to any rights of a
stockholder with respect to the Restricted Stock Units.  Notwithstanding the
foregoing, if the Corporation declares and pays dividends on the Common Stock
during the Restriction Period, the Employee will be credited with additional
amounts for each Restricted Stock Unit equal to the dividend that would have
been paid with respect to such Restricted Stock Unit if it had been an actual
share of Common Stock, which amount shall remain subject to restrictions (and as
determined by the Committee may be reinvested in Restricted Stock Units or may
be held in kind as restricted property) and shall vest concurrently with the
vesting of the Restricted Stock Units upon which such dividend equivalent
amounts were paid.  Notwithstanding the foregoing, dividends and distributions
other than regular quarterly cash dividends, if any, may result in an adjustment
pursuant to Paragraph 5.

 


5.                                      ADJUSTMENT IN THE EVENT OF CHANGE IN
STOCK; CHANGE IN CONTROL


 

In the event of (i) a stock dividend, stock split, reverse stock split, share
combination, or recapitalization or similar event affecting the capital
structure of the Corporation (each, a “Share Change”), or (ii) a merger,
consolidation, acquisition of property or shares, separation, spinoff,
reorganization, stock rights offering, liquidation, Disaffiliation, or similar
event affecting the Corporation or any of its Subsidiaries (each, a “Corporate
Transaction’”), the Committee or the Board may in its discretion make such
substitutions or adjustments as it deems appropriate and equitable to the number
of Restricted Stock Units and the number and kind of shares of Common Stock
underlying the Restricted Stock Units.

 

In the case of Corporate Transactions, such adjustments may include, without
limitation (i) the cancellation of the Restricted Stock Units in exchange for
payments of cash, property or a combination thereof having an aggregate value
equal to the value of such Restricted Stock Units, as determined by the
Committee or the Board in its sole discretion, (ii) the substitution of other
property (including, without limitation, cash or other securities of the
Corporation and securities of entities other than the Corporation) for the
shares of Common Stock underlying the Restricted Stock Units and (iii) in
connection with any Disaffiliation, arranging for the assumption of the
Restricted Stock Units, or the replacement of the Restricted Stock Units with
new awards based on other property or other securities (including, without
limitation, other securities of the Corporation and securities of entities other
than the Corporation), by the affected

 

Subsidiary, Affiliate, or division or by the entity that controls such
Subsidiary, Affiliate, or division following such Disaffiliation (as well as any
corresponding adjustments to any Restricted Stock Units that remain based upon
securities of the Corporation).

 

The determination of the Committee regarding any such adjustment will be final
and conclusive and need not be the same for all Participants.

 

Unless otherwise determined by the Committee, in the event of a Change in
Control, the provisions of Section 10 of the Plan shall apply.

 

3

--------------------------------------------------------------------------------


 


6.                                      PAYMENT OF TRANSFER TAXES, FEES AND
OTHER EXPENSES


 

The Corporation agrees to pay any and all original issue taxes and stock
transfer taxes that may be imposed on the issuance of shares received by an
Employee in connection with the Restricted Stock Units, together with any and
all other fees and expenses necessarily incurred by the Corporation in
connection therewith.

 


7.                                      OTHER RESTRICTIONS


 

(a)                                  The Restricted Stock Units shall be subject
to the requirement that, if at any time the Committee shall determine that
(i) the listing, registration or qualification of the shares of Common Stock
subject or related thereto upon any securities exchange or under any state or
federal law, or (ii) the consent or approval of any government regulatory body,
then in any such event, the award of Restricted Stock Units shall not be
effective unless such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Committee.

 

(b)                                 The Employee acknowledges that the Employee
is subject to the Corporation’s policies regarding compliance with securities
laws, including but not limited to its Securities Trading Policy (as in effect
from time to time and any successor policies), and, pursuant to these policies,
if the Employee is on the Corporation’s insider list, the Employee shall be
required to obtain pre-clearance from the Corporation’s General Counsel prior to
purchasing or selling any of the Corporation’s securities, including any shares
issued upon vesting of the Restricted Stock Units, and may be prohibited from
selling such shares other than during an open trading window.  The Employee
further acknowledges that, in its discretion, the Corporation may prohibit the
Employee from selling such shares even during an open trading window if the
Corporation has concerns over the potential for insider trading.

 


8.                                      TAXES AND WITHHOLDING


 

No later than the date as of which an amount first becomes includible in the
gross income of the Employee for federal, state, local or foreign income or
employment or other tax purposes with respect to any Restricted Stock Units, the
Employee shall pay to the Corporation, or make arrangements satisfactory to the
Corporation regarding the payment of, any federal, state, local or foreign taxes
of any kind required by law to be withheld with respect to such amount.  The
obligations of the Corporation under this Agreement shall be conditioned on
compliance by the Employee with this Paragraph 8, and the Corporation and its
Affiliates shall, to the extent permitted by law, have the right to deduct any
such taxes from any payment otherwise due to the Employee, including deducting
such amount from the delivery of shares or cash issued upon settlement of the
Restricted Stock Units that gives rise to the withholding requirement.

 


9.                                      NOTICES


 

All notices and other communications under this Agreement shall be in writing
and shall be given by hand delivery to the other party or by facsimile,
overnight courier, or registered or certified mail, return receipt requested,
postage prepaid, addressed as follows:

 

4

--------------------------------------------------------------------------------


 

If to the Employee:  at the last known address on record at the Corporation.

 

If to the Corporation:

 

IAC/InterActiveCorp
Carnegie Hall Tower
152 West 57th Street, 42nd Floor
New York, NY  10019
Attention:  General Counsel
Facsimile:  (212) 314-7497

 

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 9.  Notice and
communications shall be effective when actually received by the addressee. 
Notwithstanding the foregoing, the Employee consents to electronic delivery of
documents required to be delivered by the Corporation under the securities laws.

 


10.                               EFFECT OF AGREEMENT


 

Except as otherwise provided hereunder, this Agreement shall be binding upon and
shall inure to the benefit of any successor or successors of the Corporation.

 


11.                               LAWS APPLICABLE TO CONSTRUCTION; CONSENT TO
JURISDICTION


 

The interpretation, performance and enforcement of this Agreement shall be
governed by the laws of the State of Delaware without reference to principles of
conflict of laws, as applied to contracts executed in and performed wholly
within the State of Delaware.  In addition to the terms and conditions set forth
in this Agreement, the Restricted Stock Units are subject to the terms and
conditions of the Plan, which are hereby incorporated by reference.

 

Any and all disputes arising under or out of this Agreement, including without
limitation any issues involving the enforcement or interpretation of any of the
provisions of this Agreement, shall be resolved by the commencement of an
appropriate action in the state or federal courts located within the state of
Delaware, which shall be the exclusive jurisdiction for the resolution of any
such disputes.  The Employee hereby agrees and consents to the personal
jurisdiction of said courts over the Employee for purposes of the resolution of
any and all such disputes.

 


12.                               SEVERABILITY


 

The invalidity or enforceability of any provision of this Agreement shall not
affect the validity or enforceability of any other provision of this Agreement.

 


13.                               CONFLICTS AND INTERPRETATION


 

In the event of any conflict between this Agreement and the Plan, the Plan shall
control.  In the event of any ambiguity in this Agreement, or any matters as to
which this Agreement is silent, the Plan shall govern including, without
limitation, the provisions thereof pursuant to

 

5

--------------------------------------------------------------------------------


 

which the Committee has the power, among others, to (i) interpret the Plan,
(ii) prescribe, amend and rescind rules and regulations relating to the Plan,
and (iii) make all other determinations deemed necessary or advisable for the
administration of the Plan.

 

In the event of any (i) conflict between the Summary of Award (or any other
information posted on the Smith Barney Benefit Access System) and this
Agreement, the Plan and/or the books and records of the Corporation, or
(ii) ambiguity in the Summary of Award (or any other information posted on the
Smith Barney Benefit Access System), this Agreement, the Plan and/or the books
and records of the Corporation, as applicable, shall control.

 


14.                               AMENDMENT


 

The Corporation may modify, amend or waive the terms of the Restricted Stock
Unit award, prospectively or retroactively, but no such modification, amendment
or waiver shall impair the rights of the Employee without his or her consent,
except as required by applicable law, NASDAQ or stock exchange rules, tax
rules or accounting rules.  The waiver by either party of compliance with any
provision of this Agreement shall not operate or be construed as a waiver of any
other provision of this Agreement, or of any subsequent breach by such party of
a provision of this Agreement.

 


15.                               HEADINGS


 

The headings of paragraphs herein are included solely for convenience of
reference and shall not affect the meaning or interpretation of any of the
provisions of this Agreement.

 


16.                               COUNTERPARTS


 

This Agreement may be executed in counterparts, which together shall constitute
one and the same original.

 

17.                               Data Protection

 

The Employee authorizes the release from time to time to the Corporation (and
any of its subsidiaries or affiliated companies) and to the Agent (together, the
“Relevant Companies”) of any and all personal or professional data that is
necessary or desirable for the administration of the Plan and/or this Agreement
(the “Relevant Information”).  Without limiting the above, Employee permits his
or her employing company to collect, process, register and transfer to the
Relevant Companies all Relevant Information (including any professional and
personal data that may be useful or necessary for the purposes of the
administration of the Plan and/or this Agreement and/or to implement or
structure any further grants of equity awards (if any)).  Employee hereby
authorizes the Relevant Information to be transferred to any jurisdiction in
which the Corporation, his or her employing company or the Agent considers
appropriate.  Employee shall have access to, and the right to change, the
Relevant Information.  Relevant Information will only be used in accordance with
applicable law.

 

6

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, as of the date first above written, the Corporation has
caused this Agreement to be executed on its behalf by a duly authorized officer
and the Employee has hereunto set the Employee’s hand.  Electronic acceptance of
this Agreement pursuant to the Corporation’s instructions to Employee (including
through an online acceptance process managed by the Agent) is acceptable.

 

 

 

IAC/INTERACTIVECORP

 

 

 

 

 

 

 

 

Name:

 

Title:

 

 

 

EMPLOYEE

 

 

 

 

 

 

 

 

7

--------------------------------------------------------------------------------
